Citation Nr: 1717523	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  08-16 498 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating, in excess of 50 percent, for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1963 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009, rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A BVA video conference hearing before the Travel Board was scheduled for January 23, 2017.  The Veteran was unable to attend the hearing.  The Veteran requested that his hearing be reschedule for some time after April 2017.  But, to date, no such hearing has been scheduled, and there is no indication in the file that he has withdrawn this request.  In fact, the Veteran's representative reiterated such request in a January 2017 letter.  The case is remanded to schedule to reschedule hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704 (b) (2016).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel P. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



